Exhibit 10.1


2014 OFFICER SHORT-TERM INCENTIVE PLAN


On February 18, 2014, the Compensation Committee of the PG&E Corporation Board
of Directors (“Committee”) approved the structure of the 2014 Short-Term
Incentive Plan (“STIP”), as well as the weighting and the specific performance
targets for each component of the 2014 STIP.  Officers of PG&E Corporation and
Pacific Gas and Electric Company (“Utility”) (together, the “Companies”) are
eligible to receive cash awards under the STIP based on the extent to which
specified performance targets are met.  Target cash awards under the STIP may
range from 40 percent to 120 percent of base salary depending on officer
level.  STIP company performance may range from a score of 0 to 2.0.  The
Committee may apply an individual performance modifier from 0 percent to 150
percent to individual officer awards.  The Committee will retain complete
discretion to determine and pay all STIP awards to officers and non-officer
employees.  This includes discretion to reduce the final score on any and all
measures downward to zero.


The Committee approved the 2014 performance targets for each of the three
categories set forth in the table below.


The corporate financial performance target, with a weighting of 25%, is based on
PG&E Corporation’s budgeted earnings from operations that were previously
approved by the Board of Directors, consistent with the basis for reporting and
guidance to the financial community.  As with previous earnings performance
scales, unbudgeted items impacting comparability such as changes in accounting
methods, workforce restructuring, and one-time occurrences will be excluded.


2014 STIP Performance Targets


Category
 
Relative Weight
 
2014 Target
Safety (includes both Public and Employee metrics) (1)
 
40.0%
 
1.000
Customer (includes  operational reliability and efficient completion of natural
gas pipeline safety work) (2)
 
35.0%
 
1.000
Financial (includes Earnings from Operations)
 
25.0%
 
1.000



 
1.
Safety includes four subcomponents:  (1) Nuclear Operations Safety, (2) Electric
Operations Safety, (3) Gas Operations Safety, and (4) Employee Safety, all of
which measure the Utility’s safety performance with respect to each of those
areas.  The Committee will retain complete discretion to reduce the final Safety
rating downward to zero based on the Companies’ overall safety performance for
2014.  The Companies’ overall safety performance will be measured both by the
quantitative measures described above and by qualitative performance.  With
respect to qualitative performance, the Committee will consider the collective
impact that the Companies’ business operations have had on public and employee
safety.

 
2.
Customer includes five subcomponents:  (1) the overall satisfaction of
customers, as measured through a quarterly survey, (2) completion of gas in-line
inspection and upgrade work, as measured by miles completed, (3) the average
duration of electricity outages experienced by all customers served, as measured
by the System Average Interruption Duration Index, (4) how quickly gas asset
information is entered into the Utility’s gas mapping system after a gas project
is completed, and (5) the Utility’s ability to complete certain committed work
for gas operations-related programs efficiently.

 